internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl br2 plr-113987-00 date date legend taxpayer fp corp a corp b corp c corp d corp e corp f year year dear this private_letter_ruling is in response to your request dated date for a determination that the taxpayer has sufficiently satisfied the requirements under sec_1295 to treat certain investments in passive foreign investment companies pfics as qualified electing funds qefs based on the doctrine_of substantial compliance the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party taxpayer is a domestic limited_partnership that was organized on august year to act as the general_partner of fp a limited_partnership organized under the laws of in addition to taxpayer fp has other domestic and foreign partners the partners of taxpayer consist of eleven u s persons plr-113987-00 during year fp acquired the stock of three foreign_corporations corp a corp b and corp c that are treated as pfics under sec_1297 by virtue of taxpayer’s ownership in fp taxpayer is an indirect shareholder of corp a corp b and corp c for purposes of the pfic provisions sec_1298 for taxable_year ended december year fp elected to treat corp a corp b and corp c as qefs and filed a form_8621 for each respective entity with fp’s u s partnership income_tax return fp also attached the pfic annual information statements for corp a corp b and corp c to forms for such taxable_year during year corp c acquired the stock of three foreign_corporations corp d corp e and corp f that are treated as pfics under sec_1297 through its direct ownership of corp c fp is an indirect shareholder of corp d corp e and corp f sec_1298 hence taxpayer as a partner of fp is also an indirect shareholder of corp d corp e and corp f sec_1298 for taxable_year ended december year neither taxpayer nor fp filed a form_8621 with respect to its indirect ownership of corp d corp e and corp f to elect qef status for such entities for taxable_year ended december year fp filed forms for corps a through f with its u s partnership income_tax return the forms for corp d corp e and corp f contained the election to treat such foreign_corporations as qefs the forms also included the pfic annual information statements for corps a through f for that taxable_year no qef election was made by taxpayer or its eleven u s partners with respect to corp d corp e or corp f for taxable_year ended december year taxpayer has represented that for taxable years ended december year and year fp passed through the ordinary_earnings and net_capital_gain of corps a through f to its partners including taxpayer on the schedules k-1 and that taxpayer in turn passed through the income earned from fp including the ordinary_earnings and net_capital_gain of corps a through f to its eleven u s partners on the schedules k-1 as if a valid qef election had been made sec_1295 provides that a pfic shall be treated as a qef with respect to the taxpayer if an election is made by that taxpayer in accordance with sec_1295 and the pfic complies with the requirements prescribed by the secretary for determining the ordinary_earnings and net_capital_gain of the pfic and for carrying out the purpose of the pfic provisions sec_1295 provides that the qef election must be pub_l_no sec redesignated the provisions contained under sec_1296 of the code as sec_1297 effective as of date for purposes of this document the former sec_1296 will be referred to herein as sec_1297 plr-113987-00 made on or before the due_date as extended for filing the shareholder’s income_tax return for the taxable_year for which the election is made an election is effective for the shareholder’s taxable_year for which it is made and all subsequent taxable years of the shareholder unless revoked by the taxpayer with the consent of the secretary sec_1295 during the taxable years at issue the rules for making and maintaining a qef election were set forth under notice_88_125 1988_2_cb_535 the rules have since been incorporated into sec_1_1295-1 notice_88_125 provided that any u_s_person that was a shareholder of a pfic could make a qef election by attaching a shareholder sec_1295 election statement a pfic annual information statement and a form_8621 return by a shareholder of a pfic or qef to a timely filed income_tax return in which the shareholder included its pro_rata share of the pfic’s ordinary_earnings and net_capital_gain for the year to which the election applied notice_88_125 provided that in cases involving a chain of ownership only the first u_s_person that was a direct or indirect shareholder of a pfic could make the qef election in this case fp made the qef election for corp a corp b and corp c for taxable_year ended december year and for corp d corp e and corp f for taxable_year ended december year however under the rules of notice_88_125 a foreign_person is not entitled to make the qef election and thus the election should not have been made by fp rather the qef election should have been made by the first u_s_person that is the direct or indirect shareholder of corps a through f and therefore the elections should have been made by taxpayer under certain circumstances when taxpayers have failed to fulfill the requirements for making an election the courts have nevertheless treated the election as valid provided that the regulatory requirements were procedural and the essential statutory purposes have been fulfilled 81_tc_709 the courts have considered the following factors in determining whether the taxpayer is entitled to the tax treatment of certain elections when the taxpayer has failed to fully comply with the regulatory requirements for making the election w hether the taxpayer’s failure to comply fully defeats the purpose of the statute whether the taxpayer attempts to benefit from hindsight by adopting a position inconsistent with his original action or omission whether the commissioner is prejudiced by the untimely election whether the sanction imposed on the taxpayer for the failure is excessive and out of proportion to the default and whether the regulation provided with detailed specificity the manner in which an election was to be made id pincite whether taxpayer is treated as having made the qef elections depends upon the extent to which it satisfies the doctrine_of substantial compliance the first consideration is whether taxpayer’s failure to make the qef elections defeated the purposes of sec_1293 and sec_1295 the purpose of the sec_1295 election is to notify the commissioner that taxpayer elected to treat certain pfics as qefs and to be subject_to taxation and the annual reporting rules of sec_1293 and sec_1295 although the forms were filed by the wrong party fp such forms indicated that plr-113987-00 corp a corp b and corp c were intended to be treated as qefs for the taxable_year ended december year however with respect to corp d corp e and corp f there is no indication that those entities were intended to be treated as qefs for the taxable_year ended december year while corp c acquired the stock of corp d corp e and corp f in year neither fp nor taxpayer filed a form_8621 for those entities for the taxable_year ended december year rather the form_8621 for each respective corporation was filed with fp’s u s partnership income_tax return for the taxable_year ended december year the forms indicated that fp made the qef elections for corp d corp e and corp f for year rather than year the forms for taxable years ended december year for corps a through c and year for corps d through f contained the information required by the pfic annual information statement reporting rules of notice_88_125 furthermore for those two taxable years fp included in gross_income the ordinary_earnings and net_capital_gain of corps a through f as required by sec_1293 fp passed through those earnings and the capital_gain to taxpayer who in turn passed through such amounts to its eleven u s partners accordingly taxpayer’s failure to make the qef election did not defeat the purposes of sec_1293 and sec_1295 another relevant factor is that taxpayer is not presently attempting to benefit from hindsight because it is not taking a position that is inconsistent with its original tax_return for taxable years ended december year and year a final relevant factor is that the commissioner would not be prejudiced by taxpayer’s failure to make the timely qef elections for corps a through f taxpayer’s partners represent that they have reported on their respective returns for the tax years at issue the proper amount of ordinary_earnings and net_capital_gain of corps a through f to support this representation taxpayer and its partners have provided tax_return information to the commissioner for review based upon this review the commissioner is satisfied that granting consent to make retroactive qef elections would not prejudice the interests of the u s government thus although the wrong entity made the qef election the essential statutory purposes of sec_1295 and sec_1293 have been fulfilled based on the facts herein taxpayer substantially complied with the requirements of sec_1293 and sec_1295 and shall be treated as having properly made the qef elections for corp a corp b and corp c effective for taxable_year ended december year and for corp d corp e and corp f effective for taxable_year ended december year because corp d corp e and corp f were pfics in year and their qef election is retroactive only to year they will be unpedigreed qefs within the meaning of sec_1_1291-9 unless taxpayer makes an election under sec_1296 with respect to these corporations to purge the non-qef years from taxpayer’s holding_period this private_letter_ruling does not express an opinion about whether fp or taxpayer properly complied with the sec_1295 annual reporting requirements or the sec_1293 annual income inclusions with respect to corps a through f for taxable years ended after year plr-113987-00 this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this ruling is forwarded to taxpayer and its second representative sincerely by valerie a mark lippe senior technical reviewer cc intl office of associate chief_counsel international cc
